Citation Nr: 1136174	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a higher initial evaluation for the service-connected residuals of myocardial infarction, currently evaluated as 10 percent disabling. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to May 2006.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the RO.

Subsequent to issuing the rating decision, the RO rebuilt the Veteran's claims file.  The first documentation of the RO's decision in the rebuilt file is the December 2008 Statement of the Case (SOC).

In September 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

In January 2010, the Board remanded the case to the RO for additional development. 



FINDING OF FACT

For the entire period of the appeal, the service-connected residuals of a myocardial infarction is shown to be productive of a disability picture that more closely resembles that of an estimated workload of  higher than 5 METs, but not more than 7 METs with symptoms of dyspnea on mild exertion and at rest and occasional chest pain and fatigue without evidence of episodes of acute congestive heart failure or left ventricular function dysfunction with an ejection fracture of between 30 to 50 percent.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 percent, but not higher for the service-connected residuals of a myocardial infarction have been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104 including Diagnostic Code 7006 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in July 2009 and May 2010.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the VCAA letters. 

The claims were readjudicated in the May 2011 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied. All available service treatment records were obtained.  The VA treatment records dated from 2006 to May 2011 are associated with the claims folder.  There is no identified relevant evidence to be obtained.

The Veteran underwent VA examinations in 2008 and 2011 to obtain medical evidence as to the severity of the residuals of the myocardial infarction.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7006, myocardial infarction, a 100 percent rating is warranted during and for three months following a myocardial infarction when documented by laboratory tests.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2010).

Thereafter, with a history of documented myocardial infarction, a 10 percent evaluation is warranted when a workload of greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  

A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is assigned where there is chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7006.   

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.


III. Analysis

The service-connected residuals of a myocardial infarction are currently rated as 10 percent disabling under Diagnostic Code 7006.  In order for a rating in excess of 10 percent to be assigned, there must be evidence of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  See 38 C.F.R. § 4.104, Diagnostic Code 7006.

The medical evidence shows that the service-connected residuals of a myocardial infarction are productive of a disability picture that more nearly approximates that of an estimated workload of no greater than 7 METs with symptoms of dyspnea on mild exertion and at rest and occasional chest pain and fatigue.  See the VA examination reports dated in September 2008 and May 2011.  

Thus, on this record, the Board finds that this evidence meets the criteria for a 30 percent evaluation under Diagnostic Code 7006 for the entire appeal period.  

A disability evaluation in excess of 30 percent is not warranted.  During the entire period of the appeal, there is no competent evidence of a workload greater than 3 MET's but less than 5 MET's resulting in dyspnea, fatigue, angina, dizziness, or syncope.  There is no evidence of cardiac hypertrophy or dilatation.  Echocardiogram was normal.  

There is no evidence of episodes of acute congestive heart failure or left ventricular function dysfunction with an ejection fracture of 30 to 50 percent.  See the September 2008 and May 2011 VA examination reports.  

Accordingly, the Board finds that the evidence supports the grant of a 30 percent rating and no higher for the residuals of the myocardial infarction for the entire appeal period.    

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably contemplate the service-connected disability picture in this case.  The Veteran's residuals of the myocardial infarction are rated on the basis symptoms such as occasional chest pain, dyspnea, and functional limitation as reflected by a workload of 7 METs.  As an unusual or exceptional disability picture is not demonstrated, referral for consideration of an extraschedular rating is not required.



ORDER

An increased, initial rating of 30 percent, and no more, for service-connected residuals of myocardial infarction for the entire appeal period is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


